FERGUSON, Circuit Judge,
dissenting:
Today the majority of this panel approves the right of the government to decide the question of who is a Jehovah’s Witness. The First Amendment rejects the right of the government to decide that religious question. “The law knows no heresy, and is committed to the support of no dogma, the establishment of no sect.” Watson v. Jones, 80 U.S. (13 Wall.) 679, 728, 20 L.Ed. 666 (1871). However, in this case, the majority departs from this long-standing constitutional doctrine, doing violence to the separation of church and state.

Background

Mejia-Paiz, a citizen of Nicaragua, entered the United States without inspection on April 1, 1985. In his deportation hearing he testified that he should not be returned to Nicaragua because he had been targeted by the Sandinistas for his religious and political beliefs and activities and feared renewed persecution if he returned. The immigration judge (“IJ”) who heard Mejia-Paiz’s case found his testimony not to be true and denied relief. The Board of Immigration Appeals affirmed the IJ’s decision “based upon and for the reasons set forth in that decision.”
Mejia-Paiz claimed that the Sandinistas persecuted him on account of his being a Jehovah’s Witness. He claimed the Sandi-nistas fired him from his job, cancelled his food ration card, and forced him to attend and participate in political rallies. He testified that the Sandinistas “wanted for us to repeat [ ] that there was no God ... and to speak ... in favor of them.” He also claimed he was interrogated about his brother’s anti-Sandinista activities and beaten and threatened when he tried to secure his brother’s release from prison. He testified that he continued to fear persecution, notwithstanding the change in government, because San-*726dinistas retain some control in the government.

Adverse Credibility Findings

The IJ questioned and doubted the sincerity of Mejia-Paiz’s claim to be a Jehovah’s Witness and the alleged persecution he therefore was faced with on three grounds: (1) his failure to present evidence from a local or Nicaraguan church of his affiliation with Jehovah’s Witnesses; (2) Mejia-Paiz’s brother’s failure to state in his affidavit or by oral testimony how he would know his brother is a Jehovah’s Witness; and (3) Mejia-Paiz’s willingness to swear under oath, rather than affirm, contrary to the IJ’s personal belief that Jehovah’s Witnesses do not swear under oath. All three of these grounds constitute impermissible bases for the IJ’s adverse credibility finding.
“Although an immigration judge’s credibility findings are granted substantial deference by reviewing courts,” Turcios v. INS, 821 F.2d 1396, 1399 (9th Cir.1987), the IJ “must have a legitimate articulable basis to question the petitioner’s credibility, and must offer a specific, cogent reason for any stated disbelief.” Hartooni v. INS, 21 F.3d 336, 342 (9th Cir.1994). “The testimony of the applicant, if credible ... may be sufficient to sustain the burden of proof without corroboration.” 8 C.F.R. § 208.13(a) (1996); accord Turcios, 821 F.2d at 1402 (detailed testimony of petitioner mitigates the need for corroboration). Minor inconsistencies in the petitioner’s testimony “that were possibly the result of mistranslation or miscommunication, and are not material to [the petitioner’s] fear for his safety,” are not an adequate basis for an adverse credibility finding. Vilorio-Lopez v. INS, 852 F.2d 1137, 1142 (9th Cir.1988) (characterizing inconsistencies such as the year of death squad incident, length of time men were sheltered from death squad, and whether payment was made for accommodation as minor and immaterial to petitioner’s fear of safety); see also Martinez-Sanchez v. INS, 794 F.2d 1396, 1400 (9th Cir.1986) (characterizing petitioner’s inconsistencies with respect to certain dates and the number of his children as “trivial errors” and insufficient to support an adverse credibility finding).
Mejia-Paiz offered credible and unrefuted testimony that he is a Jehovah’s Witness. When asked by the INS attorney when he specifically became a Jehovah’s Witness, Mejia-Paiz answered he became a Jehovah’s Witness when he met one at the bank where he was working. Mejia-Paiz even offered to supply the name of his co-worker. Because his testimony was detailed, credible, and un-refuted, he was not required to submit corroborating evidence from a local church. The requirement of corroboration was thus an illegitimate basis for the IJ’s adverse credibility determination. See Hartooni, 21 F.3d at 342.
Second, Mejia-Paiz’s Roman Catholic brother’s failure'to explain how he would have any knowledge of Mejia-Paiz’s religious membership is not a cogent reason for disbelieving Mejia-Paiz’s asserted beliefs and his brother’s affidavit. Siblings tend to know each other’s beliefs and customs. The fact that the brother is Roman Catholic does not make him less able to know that Mejia-Paiz is a Jehovah’s Witness. The brother’s failure to specify the source of his knowledge, either in his affidavit or in oral testimony, does not support the IJ’s adverse credibility finding. See id.; see also Lopez-Reyes v. INS, 79 F.3d 908, 912 (9th Cir.1996) (rejecting adverse credibility finding where IJ found petitioner’s credibility was weakened by his failure to support his testimony with corroborating evidence from his family).
Finally, the IJ’s personal belief that Jehovah’s Witnesses do not swear under oath was an improper reason for doubting Mejia-Paiz’s credibility. In addition to the First Amendment concerns I address below, the IJ’s reliance on his understanding of the religious practices of Jehovah’s Witnesses was insufficient to undermine Mejia-Paiz’s credibility even if it did not violate the separation of church and state. The two times that Mejia-Paiz swore under oath were in response to the court’s direction that he take the oath. It is not clear whether there is a distinction between swearing and affirming in Spanish, and if so, whether the translator made that distinction clear to Mejia-Paiz. See Vilorio-Lopez, 852 F.2d at 1142. Furthermore, even if Mejia-Paiz’s swearing was *727not the result of mistranslation or miscom-munication, his swearing only represents two incidents where he failed to conform precisely with the tenets of his religion and does not necessarily mean he is not a Jehovah’s Witness. See id. Mejia-Paiz’s swearing under oath, assuming it violated a tenet of his religion, was a minor inconsistency or a trivial error which is immaterial to his fear for his safety. Martinez-Sanchez, 794 F.2d at 1400. As such, it was not a legitimate basis for an adverse credibility finding. See Hartooni 21 F.3d at 342.
Neither the IJ nor the Board expressed any other reason for disbelieving either Mejia-Paiz’s claim that he is a Jehovah’s Witness or his claim that he was persecuted on account of his religious beliefs. Because the IJ’s only articulated reasons for disbelieving Mejia-Paiz rest on impermissible grounds, this court must assume that Mejia-Paiz was otherwise credible. See Damaize-Job v. INS, 787 F.2d 1332, 1338 (9th Cir.1986).

Government Determinations of Religious Dogma

The most egregious of all the determinations of the IJ is his taking of administrative notice, based on personal belief, that Jehovah’s Witnesses are prohibited from swearing under oath. That error constitutes an impermissible governmental inquiry into religious dogma and practice that is so chilling that it overrides all else in this ease. The religious intolerance exhibited by. the IJ’s assumption that Mejia-Paiz was not a true Jehovah’s Witness due to his noncompliance with a personally perceived custom of the Jehovah’s Witness church destroys the credibility of the entire fact finding process. Such intolerance creates a structural defect in the legal process and is per se prejudicial. See Arizona v. Fulminante, 499 U.S. 279, 293, 111 S.Ct. 1246, 1256, 113 L.Ed.2d 302 (1991) (harmless error analysis is inapplicable to convictions involving race discrimination in grand jury selection or trial by biased judge); Vasquez v. Hillery, 474 U.S. 254, 263, 106 S.Ct. 617, 623, 88 L.Ed.2d 598 (1986) (exclusion of blacks from grand jury pool is not harmless even after a fair trial because “[w]hen constitutional error calls into question the objectivity of those charged with bringing a defendant to justice, a reviewing court can neither indulge a presumption of regularity nor evaluate the resulting harm.”).
The IJ explained in his oral decision:
The respondent’s membership in the Jehovah’s Witness Church requires him to do certain things or to refrain from doing other things. The Court takes judicial notice or official notice, [citation], that Jehovah’s Witnesses are prohibited from swearing under oath. The court notes that many other Jehovah’s Witnesses who have appeared before this Court have declined and indicated it is against their religion or prohibited by their religion to swear under God or swear under oath but would only “affirm”. The respondent, the Court notes swore under oath on two occasions. When he was placed under oath at the hearing before this Court on December 20, 1989, and secondly again when he swore under penalty of perjury to the truthfulness of his application for asylum.
The Court questions the sincerity of the respondent’s claim to religion and membership in the Jehovah’s Witness [sic]. In light of the failure of him to prove membership by other than his self-serving claim. And his swearing under oath when this is against his religion, [sic]
Oral Decision of the Immigration Judge, Sept. 7,1990, at 4-5.
Imagine that on Ash Wednesday a Roman Catholic appeared before an Administrative Law Judge without the cross of ashes on his forehead and the judge determined that the lack of ashes made the person a non-Catholic. That would be identical to the IJ’s credibility determination in this case. Pointing to a perceived custom of a religion and making a subsequent personal judgment that a person’s failure to conform with the custom renders him or her not a member of that religious faith trivializes religion, religious practices and religious organizations. Persons may be excommunicated by the religious authorities of their church, but in the United States such assessments are religious and not ones which the government has the power to make. It is prohibited by the First Amendment. Serbian Eastern Orthodox Di*728ocese v. Milivojevich, 426 U.S. 696, 96 S.Ct. 2372, 49 L.Ed.2d 151 (1976) (state court violated the First Amendment by deciding whether or not a bishop was properly defrocked by the Church when resolving property dispute),
The First Amendment is not violated when the government is required to examine the tenets and structures of religious organizations to determine whether its members are exempt from generally applicable regulations. See e.g. Wisconsin v. Yoder, 406 U.S. 205, 215-216, 92 S.Ct. 1526, 1533-1534, 32 L.Ed.2d 15 (1972) (exception to compulsory school attendance granted because of importance of traditional way of life to Amish faith); Hernandez v. Commissioner of Internal Revenue, 490 U.S. 680, 696, 109 S.Ct. 2136, 2147, 104 L.Ed.2d 766 (1989) (ascertaining whether a payment to a religious institution is part of a quid pro quo transaction ineligible for tax exemption did not violate the First Amendment); U.S. v. C.E. Hobbs Foundation for Religious Training and Educ. Inc., 7 F.3d 169 (9th Cir.1993) (Internal Revenue Service was entitled to discover organization’s records to determine whether it was a church and therefore entitled to tax-exemption). However, those determinations are entirely different from the claimed right of the government to deny statutory rights to an individual because he is perceived by the government not to be as devout a member of his church as the government believes that he should be.
Under special circumstances, the First Amendment seems to tolerate an inquiry into the sincerity or authenticity of an individual’s professed religious beliefs. See U.S. v. Ballard, 322 U.S. 78, 64 S.Ct. 882, 88 L.Ed. 1148 (1944) (inquiry into the petitioners’ belief in the facts they asserted as religious truths was appropriate in a trial for mail fraud); Witmer v. U.S., 348 U.S. 375, 381, 75 S.Ct. 392, 395-396, 99 L.Ed. 428 (1955) (sincerity of a registrant in objecting, on religious grounds, to participation in war was necessary factor in determining conscientious objector status).1 Although these eases superficially appear to authorize government scrutiny of the strength of religious convictions, the cases themselves do not make such an inquiry.
The Court’s inquiry in Witmer, for example, was not whether or not Witmer was a devout Jehovah’s Witness, but whether or not his opposition to participating in war was grounded in his religious convictions or in other reasons. The various applications submitted by the petitioner to his draft board demonstrated that his opposition to war was not based upon a religious belief. Witmer, 348 U.S. at 382-383, 75 S.Ct. at 396-397.
Similarly, the Ballard case stands simply for the proposition that fraud is fraud, no matter what its subject matter, and did not attempt to make a religious determination of the defendants’ membership in a church. The instructions given to the jury by the district court in Ballard specified:
You are not to be concerned with the religious belief of the defendants, or any of them. The jury will be called upon to pass on the question of whether or not the defendants honestly and in good faith believed the representations [they made]____
Ballard, 322 U.S. at 82, 64 S.Ct. at 884.
Thus, the jury in Ballard was not asked to pass on the content of the defendants’ religious beliefs, but only to determine whether or not the defendants cheated their victims out of their money and property by falsely promising to cure incurable diseases. Id. at 80, 64 S.Ct. at 883.
Even to the extent that these cases appear to permit some religious inquiry by the government, they do not permit the judgment made by the IJ in this case.
First, Mejia-Paiz’s statutory rights in this immigration case did not depend on the strength of his religious convictions. The *729issue before the IJ was whether or not Mejia-Paiz had a well-founded fear of persecution on the basis of religious or political persecution. Just as imputed political opinion can form the basis of political persecution, Hernandez-Ortiz v. INS, 777 F.2d 509, 517 (9th Cir.1985), a less than extremely devout church member may qualify for asylum or withholding of deportation due to persecution on the basis of religious affiliation. Therefore, although factors such as whether the Sandinistas knew that Mejia-Paiz considered himself to be a Jehovah’s Witness and whether their harassment of him was motivated by hostility toward Jehovah’s Witnesses are crucial to the determination of his petition, the sincerity of his religious beliefs is irrelevant.
Second, the IJ did not inquire into Mejia-Paiz’s beliefs, but rather made a judgment, based on the IJ’s personal perception of the customs of Jehovah’s Witnesses and Mejia-Paiz’s perceived non-compliance with one of those customs, that Mejia-Paiz was not a member of that church. On the-basis of his interpretation of-religious practices and judgment of what constitutes religious membership, the IJ decided that Mejia-Paiz was lying about being a Jehovah’s Witness, and therefore was not credible. However, the IJ’s initial judgment that Mejia-Paiz was not a Jehovah’s Witness constituted an impermissible venture by the IJ into the question of church membership — a question that must be reserved for the Jehovah’s Witness church. Serbian Eastern Orthodox Diocese, 426 U.S. at 714, 96 S.Ct. at 2382-2383 (civil courts exercise no jurisdiction over the conformity of the members of the church to the standard of morals required of them) (quoting Watson, 80 U.S. (13 Wall.) at 733-734).
A judge violates the First Amendment when he bases his decision not on objective facts but on his personal conclusions as a “lay theologian.” Whether a person is a devout member of his church is not for the government to decide. It involves religious stereotyping that clouds all rational thinking. The majority in this ease has declared that a judge may take judicial notice of religious dogma and customs and decide whether or not an individual is a member of a church on the basis of nonconformity to such dogma or customs. That simply is wrong. That has never been the law, except in ecclesiastical courts.
Under the Federal Rules of Evidence, judicial notice is appropriate only where the fact noticed is not subject to reasonable dispute. Fed.R.Evid. 201(b); Castillo-Villagra v. INS, 972 F.2d 1017, 1026 (9th Cir.1992). In particular, a trial judge is prohibited from relying on his or her personal experience to support the taking of judicial notice. U.S. v. Lewis, 833 F.2d 1380, 1385 (9th Cir.1987). Ironically, this court has previously taken judicial notice of the fact that “often the keenest disputes and the most lively intolerance exists among persons of the same general religious belief, who, however, are in disagreement as to what that faith requires in particular matters.” Ward v. Walsh, 1 F.3d 873, 878 (9th Cir.1993). Because the essential practices of any religion are anything but “undisputed,” and because the IJ’s notice was based solely on his own personal experience, it was improper for him to take judicial notice of the rule that Jehovah’s Witnesses do not swear under oath and then to use this fact to dismiss all of Mejia-Paiz’s testimony.
“The ‘establishment of religion’ clause of the First Amendment means this: ... No person can be punished for entertaining or professing religious beliefs or disbeliefs, for church attendance or non-attendance.” Torcaso v. Watkins, 367 U.S. 488, 493, 81 S.Ct. 1680, 1682, 6 L.Ed.2d 982 (1961) (quoting Everson v. Board of Education, 330 U.S. 1, 15-16, 67 S.Ct. 504, 511-512, 91 L.Ed. 711 (1947)). It also means that a government official may not withhold statutory rights because the petitioner has not conformed to that official’s interpretation of religious dogma.
I therefore dissent.

. Even in the conscientious objector cases, which involve the national security of the United States, the Supreme Court has wisely stayed away from questioning religious dogma and based its determinations of conscientious objector status on other grounds. See, e.g. U.S. v. Seeger, 380 U.S. 163, 176, 85 S.Ct. 850, 859, 13 L.Ed.2d 733 (1965) ("[Pjutting aside dogmas with their particular conceptions of deity, freedom of conscience itself implies respect for an innate conviction of paramount duty.") (quoting U.S. v. Macintosh, 283 U.S. 605, 634, 51 S.Ct. 570, 578, 75 L.Ed. 1302 (1931)).